Exhibit 10.11
BOWNE & CO., INC.
Stock Option Agreement
          This Stock Option Agreement (“Agreement”) is made as of
«Date_of_Grant», by Bowne & Co., Inc., a corporation organized under the laws of
the State of Delaware (the “Company”), and «Name» (“Optionee”), whose address is
in care of Bowne & Co., Inc., pursuant to the 2000 Stock Incentive Plan of the
Company, amended and restated as of December 31, 2008 (the “Plan”). The terms of
the Plan are incorporated herein by reference, and terms defined in the Plan
have the same meanings in this Agreement unless the context otherwise requires.
If there is any conflict between the provisions of this document and mandatory
provisions of the Plan, the provisions of the Plan govern. By accepting this
grant Optionee agrees to be bound by all of the terms and provisions of the Plan
(as presently in effect or later amended), the rules and regulations under the
Plan adopted from time to time, and the decisions and determinations of the
Compensation and Management Development Committee of the Company’s Board of
Directors (the “Committee”) made from time to time.
Option Grant, Number of Underlying Shares and Exercise Price. The Company hereby
awards to Optionee an option (the “Option”) to acquire «Recommended_Options_»
shares of the Company’s common stock (the “Stock”) at an exercise price of
«Price» per share (the “Exercise Price”), which shall not be less than Fair
Market Value on the Grant Date subject to the terms and conditions set forth in
this Agreement and the Plan. The number of shares subject to the Option, the
exercise price, and other Option terms are subject to adjustment in accordance
with the Plan. The Option is a non-qualified stock option and not an incentive
stock option under Section 422 of the Internal Revenue Code.
Dates Exercisable and Termination Date. Optionee may purchase 25% of the
aforesaid shares only on or after the first anniversary of the date hereof, 25%
on the second anniversary of the date hereof, 25% on the third anniversary of
the date hereof, and the remaining 25% of the aforesaid shares only on or after
the fourth anniversary of the date hereof; provided, however, that the Option
will be exercisable immediately upon a Change in Control. In no event may this
Option be exercised after «Expiration_Date» (the “Termination Date”).
Non-Transferability. The Option shall, during Optionee’s lifetime, be
exercisable only by him or her, and neither it nor any right hereunder shall be
transferable otherwise than by will or the laws of descent and distribution or
be subject to attachment, execution or other similar process. In the event of
any attempt by Optionee to alienate, assign, pledge, hypothecate or otherwise
dispose of this Option or of any other right hereunder, except as provided for
in the Plan, or in the event of any levy or any attachment, execution or similar
process upon the rights or interest hereby conferred, the Committee may
terminate this Option by notice to Optionee and it shall thereupon become null
and void.
Termination of Employment. If, prior to the Termination Date, Optionee shall
cease to be employed by the Company or a subsidiary thereof, otherwise than by
reason of Retirement (as defined herein), disability or death, the Option shall
remain exercisable until the Termination Date or until the date three months
after the date of cessation of employment, whichever occurs first, to the extent
it was exercisable at the time of cessation of employment, whereupon the Option
shall terminate together with all of Optionee’s rights hereunder.

Page 1 of 3



--------------------------------------------------------------------------------



 



If, prior to the Termination Date, Optionee shall cease to be employed by the
Company or a subsidiary thereof by reason of a Retirement, the Option shall not
be forfeited, but shall remain outstanding until the Termination Date (except as
otherwise limited under the Plan or this Agreement); provided, however, that any
portion of the Option that had not vested and become exercisable prior to the
date of Retirement shall thereafter become exercisable only at such time as a
portion of the Option would have become both vested and exercisable had the
Optionee’s employment not terminated. For purposes of this Agreement,
“Retirement” or “Retired” shall mean a termination of Optionee’s employment with
the Company or a subsidiary after Optionee has attained age 65 or has attained
age 55 and five years of service with the Company and its subsidiaries,
excluding a termination by the Company or a subsidiary for cause (as determined
by the Committee).
If, prior to the Termination Date, Optionee shall cease to be employed by the
Company or a subsidiary thereof by reason of a disability, the Option shall
remain exercisable until the Termination Date or until the date one year after
the date of cessation of employment, whichever occurs first, to the extent it
was exercisable at the time of cessation of employment, whereupon the Option
shall terminate together with all of Optionee’s rights hereunder.
In the event of the death of Optionee prior to the Termination Date while
employed by the Company or any subsidiary thereof, or thereafter in the case of
an Option exercisable after his cessation of employment, each Option held by
Optionee may be exercised at any time or from time to time until the earliest of
(i) the Termination Date, (ii), if Optionee had previously Retired or could have
Retired at the time he died while still employed, until the date three years
after the date of his death, or (iii), if Optionee had not previously Retired
and could not have Retired at the time of his death while still employed, one
year after the date of his death. Such option shall be exercisable during the
applicable periods, by the person or persons to whom Optionee’s rights under
each Option shall pass by will or by the applicable laws of descent and
distribution or pursuant to a valid designation of beneficiary filed by Optionee
with the Committee, but such Option shall be exercisable only to the extent, if
any, that Optionee was entitled to exercise it on the date of his death. At the
end of such exercisability period, such Option shall terminate together with all
of the rights of the person entitled to exercise it hereunder.
Forfeiture. Subject to the specific provisions of the Plan, the unexercised
Option may be forfeited in certain events. Among such events are Optionee’s
engaging in a business directly in competition with a business conducted by the
Company; Optionee’s inducement of a customer or supplier of the Company not to
continue to do business with the Company; Optionee’s influencing an employee of
the Company or a subsidiary to terminate employment; and Optionee’s disclosure
or use of information proprietary to the Company, except as authorized by the
Company in the course of his or her employment, all as determined by the
Committee in each particular case.
How to Exercise Option. Subject to the provisions of the Plan, this Option may
be exercised by written notice to the Company stating the number of shares with
respect to which it is being exercised and (i) accompanied by payment of the
Exercise Price by a check payable to the order of the Company in New York
Clearing House funds, or (ii) if acceptable to the Committee, by surrender or
delivery to the Company of shares of its Stock with a Fair Market Value equal to
or less than the Exercise Price or through a written election of Optionee to
have shares of Stock with a Fair Market Value equal to or less than the Exercise
Price withheld from the shares Optionee would otherwise receive, plus delivery
of a check for any difference. As soon as practicable after receipt of such
notice and payment, the Company shall, without transfer or issue tax or other
incidental expense to Optionee, deliver to Optionee at the offices of the
Company or such other place as may be mutually acceptable or, at the election of
the Company, by first-class insured mail addressed to Optionee at his or her
address shown in the employment records of the Company or at the location at
which Optionee is employed by

Page 2 of 3



--------------------------------------------------------------------------------



 



the Company or a subsidiary, a certificate or certificates for previously
unissued shares or reacquired shares of its Stock, as the Company may elect.
Legal Compliance. The Company may postpone the time of issuance or delivery of
certificates of its Stock or payment of other benefits pursuant to this Option
if the Company reasonably anticipates that the delivery of such Stock or payment
of other benefits would violate any federal or state law, rule or regulation and
may require any Optionee to make such representations, furnish such information
and comply with or be subject to such other conditions as it may consider
appropriate in connection with the issuance or delivery of Stock or payment of
other benefits in compliance with applicable laws, rules, and regulations,
provided however that delivery of certificates of Stock or payment of other
benefits shall be made at the earliest date at which the Company reasonably
anticipates that such delivery of Stock or payment of other benefits will not
cause a violation of the applicable laws, rules and regulations.
If Optionee fails to accept delivery of the shares of Stock of the Company upon
tender of delivery thereof, his or her right to exercise this Option with
respect to such undelivered shares may be terminated.
IN WITNESS WHEREOF, BOWNE & CO., INC. has caused this Agreement to be executed
by an officer of the Company thereunto duly authorized and Optionee has executed
this Agreement, as of the «Date_of_Grant».

         
 
  BOWNE & CO., INC.    
 
       
 
  By:    
 
       
 
 
 
Susan W. Cummiskey    
 
  SVP, Human Resources    
 
       
 
  OPTIONEE:    
 
       
 
 
 
«Name»    

Page 3 of 3